DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-22, 30-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari (U.S. Pub. No. 2011/0275957) (previously cited) in view of Crawford et al. (U.S. Pub. No. 2013/0345718) and de Almeida Barreto (U.S. Pat. No. 10499996) (previously cited).
Regarding claim 18, Bhandari discloses:
A method for performing bone or tissue correction or manipulation (Abstract), comprising: coupling first and second sensors to respective first and second portions of a patient's anatomy (Figure 1 and paragraph 0091 disclose wherein two inertial sensors are pinned to different positions of the patient’s anatomy); actuating an imaging device to capture an image of the first and second portions of the anatomy with the first and second sensors coupled thereto (Paragraphs 0024, 0047 and 0127 disclose wherein the system displays the anatomical portions of the patient along with various other visualizations on the graphical user interface); utilizing the image of the first and second portions of the anatomy in a simulated environment to identify a desired anatomical landmark with respect to each of the attached sensors (Paragraph 0037 and Fig. 10 disclose wherein the system registers and displays the anatomical landmark within the graphical user interface); using a processor (Paragraph 0116 discloses wherein the system uses a microprocessor for processing the data), determining a compensatory angle between each sensor and its respective anatomical landmark (Paragraph 0136 discloses wherein the trial component implant sensors which are implanted into the bone and the implant tool is used to track and display numerical values for the  anterior/posterior position, the medial/lateral position, and the transverse angle of the sensor component relative to its optimal position and orientation (compensatory angle) to the cut tibia or point of operation (anatomical landmark)); and utilizing the compensatory angles and a measured angle between the first and second sensors to calculate an absolute anatomical angular orientation of the landmarks (Paragraph 0136 discloses wherein the numerical values for the anterior/posterior position, the medial/lateral position, and the transverse angle update in real time and display the actual location and orientation information as compared against the optimal location and path for the surgical operation).
Yet Bhandari does not disclose:
Wherein utilizing the image to identify desired anatomical landmarks with respect to each of the attached sensors is done by receiving, via a user input device, a line drawn on the displayed captured image identifying a plane of the desired anatomical landmark.
However, in the same field of surgery assistant systems, Crawford discloses:
Wherein utilizing the image to identify desired anatomical landmarks with respect to each of the attached sensors is done by receiving, via a user input device, a line drawn on the displayed captured image identifying a plane of the desired anatomical landmark (paragraphs 0011, 0128, 0142, 0255, 0259-260 disclose wherein multiple RF transmitters (sensors) can be located on anatomical parts of the patient and wherein the system identifies the spatial location and configuration of the transmitters and anatomical portion or location they are attached in order to provide a reference system and location identification of the anatomical target within a coordinate system (see paragraph 0259) and paragraphs 0124 and 0265 disclose wherein a display monitor displays the RF transmitters in the field of placement or anatomical location/image and paragraphs 0185-0186, 0362, and 0403 disclose wherein the operator can draw a line on the display representing a trajectory or plane of the desired location and orientation on the anatomy).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein utilizing the image to identify desired anatomical landmarks with respect to each of the attached sensors is done by receiving, via a user input device, a line drawn on the displayed captured image identifying a plane of the desired anatomical landmark, as taught by Crawford, in order to in order to increase the precision and accuracy of surgical intervention by locating and identifying on a visual display relevant anatomical landmarks or sites of operation or in order to more accurately operate within the proper plane or line of trajectory.
Yet the combination does not disclose:
using a processor, executing an image processing routine to identify the sensors within the image and a sensor axis of each of the first and second sensors; displaying the captured image and a visual indicator of the sensor axis of each of the first and second sensors; and processing the image to determine a compensatory angle between each sensor and its respective anatomical landmark based on the user-input plane.
However, in the same field of image based surgical assistive devices, de Almeida Barreto discloses:
using a processor, executing an image processing routine to identify the sensors within the image and a sensor axis of each of the first and second sensors; (abstract and column 3, lines 27-37 discloses wherein the system uses image processing techniques to identify markers (sensors) within the system and column 11, lines 13-28 disclose wherein the system identifies and represents the marker’s symmetry axis for every marker within view of the camera or image); displaying the captured image and a visual indicator of the sensor axis of each of the first and second sensors (abstract and column 3, lines 27-37 discloses wherein the system uses image processing techniques to identify markers (sensors) within the system and column 11, lines 13-28 disclose wherein the system identifies and represents (displays) the marker’s symmetry axis for every marker within view of the camera or image and column 11, lines 44-67 and column 12, lines 1-18 further disclose wherein the processed image including the marker is displayed); processing the image to determine a compensatory angle between each sensor and its respective anatomical landmark based on the user-input plane (column 17, lines 10-57 disclose wherein the system uses the markers located on the surgical instrument to determine the relative distances and angles between the surgical instrument or marker and the guide in the surgical plan including anatomical landmarks and wherein the guide can include surgeon annotated 3D guidance information (user-input plane)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate using a processor, executing an image processing routine to identify the sensors within the image and a sensor axis of each of the first and second sensors; displaying the captured image and a visual indicator of the sensor axis of each of the first and second sensors; processing the image to determine a compensatory angle between each sensor and its respective anatomical landmark based on the user-input plane, as taught by de Almeida Barreto, in order to improve the functionality of imaged data by identifying and labeling certain positioned markers or sensors so as to better identify the orientation within the image and in order to increase the precision of 
Regarding claim 19, Bhandari in view of Crawford and de Almeida Barreto discloses the method of claim 18. Bhandari further discloses:
wherein coupling the first and second sensors comprises implanting the first and second sensors in the patient (Figure 1 shows wherein the inertial sensors 20 are implanted into the bone and paragraph 0095 discloses how the inertial sensors are pinned or screwed to the bone).
Regarding claim 20, Bhandari in view of Crawford and de Almeida Barreto discloses the method of claim 19. Bhandari further discloses:
wherein the first and second sensors are percutaneously implanted in the patient. (Figure 1 shows wherein the inertial sensors 20 are implanted through the skin into the bone).
Regarding claim 21, Bhandari in view of Crawford and de Almeida Barreto discloses the method of claim 18. Bhandari further discloses:
wherein the absolute angular orientation is calculated in real-time (Paragraph 0005 discloses wherein the system “tracks the position and orientation of the lower extremity in real time”). 
Regarding claim 22, Bhandari in view of Crawford and de Almeida Barreto discloses the method of claim 19. Bhandari further discloses:
further comprising coupling a reference plane sensor to the patient's anatomy to define a reference plane in which angular orientation can be measured (Paragraph 0110 discloses wherein inertial chips are used in order to measure orientation with respect to the Earth’s magnetic axes).
Regarding claim 30, Bhandari discloses:
A surgical system (Abstract), comprising: a first sensor configured to couple to a first portion of a patient's anatomy (Figure 1 and paragraph 0091 disclose wherein an inertial sensor 20 is pinned to a patient’s tibia); a second sensor configured to couple a second portion of the patient's anatomy (Figure 1 and paragraph 0091 disclose wherein an inertial sensor 20 is pinned to a patient’s femur); an imaging device configured to capture an image of the patient's anatomy and the first and second sensors (Paragraphs 0024, 0047 and 0127 disclose wherein the system displays the anatomical portions of the patient along with various other visualizations on the graphical user interface); a processor (Paragraph 0116 discloses wherein the system uses a microprocessor for processing the data) configured to receive via an input identification of a desired anatomical landmark with respect to one of the first and second sensors (Paragraph 0037 and Fig. 10 disclose wherein the system registers and displays the anatomical landmark within the graphical user interface), and determine a compensatory angle between each sensor and its respective anatomical landmark (Paragraph 0136 discloses wherein the trial component implant sensors which are implanted into the bone and the implant tool is used to track and display numerical values for the  anterior/posterior position, the medial/lateral position, and the transverse angle of the sensor component relative to its optimal position and orientation (compensatory angle) to the cut tibia or point of operation (anatomical landmark)), wherein the processor is further configured to calculate an absolute anatomical angular orientation of the landmarks utilizing the compensatory angles and a measured angle between the first and second sensors (Paragraph 0136 discloses wherein the numerical values for the anterior/posterior position, the medial/lateral position, and the transverse angle update in real time and display the actual location and orientation information as compared against the optimal location and path for the surgical operation); wherein the display is further configured to display the calculated absolute anatomical angular orientation of the landmarks (Paragraphs 0024, 0047 and 0127 disclose wherein the system displays the anatomical portions of the patient and the anatomical  orientation along with various other visualizations on the graphical user interface).
Yet Bhandari does not disclose:
a user input device configured to receive a line drawn on the displayed captured image identifying a plane of a desired anatomical landmark 
However, in the same field of surgery assistant systems, Crawford discloses:
a user input device configured to receive a line drawn on the displayed captured image identifying a plane of a desired anatomical landmark (paragraphs 0011, 0128, 0142, 0255, 0259-260 disclose wherein multiple RF transmitters (sensors) can be located on anatomical parts of the patient and wherein the system identifies the spatial location and configuration of the transmitters and anatomical portion or location they are attached in order to provide a reference system and location identification of the anatomical target within a coordinate system (see paragraph 0259) and paragraphs 0124 and 0265 disclose wherein a display monitor displays the RF transmitters in the field of placement or anatomical location/image and paragraphs 0185-0186, 0362, and 0403 disclose wherein the operator can draw a line on the display representing a trajectory or plane of the desired location and orientation on the anatomy).

Yet the combination does not disclose:
a processor configured to: execute an image processing routine to identify the sensors within the image and the sensor axis of each of the first and second sensors; a display configured to display the captured image and a visual indicator of a sensor axis of each of the first and second sensors; receive, the input identification of the plane of the desired anatomical landmarks with respect to one of the sensors and process the image to determine a compensatory angle between each sensor axis and its respective anatomical landmark based on the user-input plane.
However, in the same field of image based surgical assistive devices, de Almeida Barreto discloses:
a processor configured to: execute an image processing routine to identify the sensors within the image and the sensor axis of each of the first and second sensors; (abstract and column 3, lines 27-37 discloses wherein the system uses image processing techniques to identify markers (sensors) within the system and column 11, lines 13-28 disclose wherein the system identifies and represents the marker’s symmetry axis for every marker within view of the camera or image); a display configured to display the captured image and a visual indicator of a sensor axis of each of the first and second sensors (abstract and column 3, lines 27-37 discloses wherein the system uses image processing techniques to identify markers (sensors) within the system and column 11, lines 13-28 disclose wherein the system identifies and represents (displays) the marker’s symmetry axis for every marker within view of the camera or image and column 11, lines 44-67 and column 12, lines 1-18 further disclose wherein the processed image including the marker is displayed); receive, the input identification of the plane of the desired anatomical landmarks with respect to one of the sensors and process the image to determine a compensatory angle between each sensor axis and its respective anatomical landmark based on the user-input plane (column 17, lines 10-57 disclose wherein the system uses the markers located on the surgical instrument to determine the relative distances and angles between the surgical instrument or marker and the guide in the surgical plan including anatomical landmarks and wherein the guide can include surgeon annotated 3D guidance information (user-input plane)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a processor configured to: execute an image processing routine to identify the sensors within the image and the sensor axis of each of the first and second sensors; a display configured to display the captured image and a visual indicator of a sensor axis of each of the first and second sensors; receive, the input identification of the plane of the desired anatomical landmarks with respect to one of the sensors and process the image to determine a compensatory angle between each sensor axis and its respective anatomical landmark based on the user-input plane, as taught by de Almeida Barreto, in order to improve the functionality of imaged data by identifying and labeling certain positioned markers or sensors so as to better identify the orientation within the image and in order to increase the precision of surgical intervention by visually displaying 
Regarding claim 31, Bhandari in view of Crawford and de Almeida Barreto discloses the system of claim 30. Bhandari further discloses:
further comprising a reference plane sensor configured to be coupled to the patient's anatomy to define a reference plane in which angular orientation can be measured (Paragraph 0110 discloses wherein inertial chips are used in order to measure orientation with respect to the Earth’s magnetic axes).
Regarding claim 32, Bhandari in view of Crawford and de Almeida Barreto discloses the system of claim 31. Bhandari further discloses:
wherein the reference plane sensor includes an orientation indicator to aid a user in aligning the reference plane sensor (Paragraph 0110 discloses wherein the system contains inertial chips including orientation sensors and paragraphs 0111-0112 disclose wherein the inertial chips/orientation sensors are used to determine position and orientation coordinates).
Regarding claim 33, Bhandari in view of Crawford and de Almeida Barreto discloses the system of claim 30. Bhandari further discloses:
wherein each of the first and second sensors is an inertial motion sensor including any of an accelerometer, a gyroscope, and a magnetometer (Abstract discloses wherein the system uses inertial sensors and paragraph 0110 discloses wherein the system uses inertial chips including accelerometers, gyroscopes, orientation sensors, tilt sensors, inertial measurement units, and inertial navigation units).
Regarding claim 35, Bhandari in view of Crawford and de Almeida Barreto discloses the system of claim 30. Bhandari further discloses:
further comprising first and second mounts configured to permit percutaneous coupling of the first and second sensors to the patient's anatomy (Figure 2 shows mounts capable for percutaneous coupling the sensors and Figure 1 shows wherein the sensors are percutaneously coupled); wherein each of the first and second mounts includes a needle-shaped distal portion for percutaneous insertion through a patient's skin and a proximal recess configured to receive one of the first and second sensors there within (Figure 2 shows needle like cortical pins 21 for mounting the sensors and Figure 1 shows wherein the sensors have a needle like structure for mounting into the bone).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandari in view of Crawford and de Almeida Barreto, as applied to claim 30, and further in view of Anderson et al. (U.S. Pub. No. 2010/0191088) (previously cited).
Regarding claim 34, Bhandari in view of Crawford and de Almeida Barreto discloses the system of claim 30 but does not disclose:
wherein each of the first and second sensors are radiopaque.
However, in the same field of systems and methods determining anatomical location and orientation for surgical procedures, Anderson discloses:
wherein each of the first and second sensors are radiopaque (Paragraph 0188 discloses wherein the sensors are radiopaque).

Response to Arguments
The Applicant’s arguments with respect to claims 18-22 and 30-35 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection as there are new grounds of prior art rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792